Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Homer Yang-Hsien Hsu on 8/10/2022.
The application has been amended as follows: 
1. (Currently Amended) A method for power allocation of an internet of vehicles system, wherein a multi-carrier technology is adopted for a sidelink of the internet of vehicles system, the method comprises: 
allocating power for a data transmission of a sidelink according to a preconfigured priority criterion, 
wherein allocating the power for the data transmission of the sidelink according to the preconfigured priority criterion comprises: 
when the internet of vehicles system comprises a first cell group and a second cell group, allocating power greater than or equal to a preset lowest power threshold to the first cell group and power greater than or equal to another preset lowest power threshold to the second cell group; 
wherein at least one of the first cell group and the second cell group comprises the sidelink and an uplink, 
wherein, allocating the power for the data transmission of the sidelink according to the preconfigured priority criterion further comprises: 
in a same cell group, preferentially allocating power for a data transmission of the sidelink with a Quality of Service (QoS) attribute state being greater than or equal to a preset threshold;
wherein allocating the power for the data transmission of the sidelink according to the preconfigured priority criterion further comprises: 
determining a channel type adopted by data to be transmitted, and allocating power for the data transmission according to a preconfigured first priority of the channel type; wherein the data to be transmitted comprises: data to be transmitted on the sidelink or data to be transmitted on the sidelink and an uplink; and 
for data of the same first priority of the channel type, allocating power for a corresponding data transmission according to a ProSe Per-Packet Priority (PPPP) or a Quality of Service (QoS) attribute of the data.

19. (Currently Amended) An apparatus, comprising 
one or more processors; 
memory; and 
one or more programs, stored in the memory, wherein the one or more programs, when executed by the one or more processors, are used for performing operations of:
when the internet of vehicles system comprises a first cell group and a second cell group, allocating power greater than or equal to a preset lowest power threshold to the first cell group and power greater than or equal to another preset lowest power threshold to the second cell group; 
wherein at least one of the first cell group and the second cell group comprises the sidelink and an uplink, 
wherein the one or more programs, when executed by the one or more processors, are further used for performing operations of: 
in a same cell group, preferentially allocating power for a data transmission of the sidelink with a Quality of Service (QoS) attribute state being greater than or equal to a preset threshold;
wherein the one or more programs, when executed by the one or more processors, are further used for performing operations of: 
determining a channel type adopted by data to be transmitted, and allocating power for the data transmission according to a preconfigured first priority of the channel type; wherein the data to be transmitted comprises: data to be transmitted on the sidelink or data to be transmitted on the sidelink and an uplink; and 
for data of the same first priority of the channel type, allocating power for a corresponding data transmission according to a ProSe Per-Packet Priority (PPPP) or a Quality of Service (QoS) attribute of the data.

20. (Currently Amended) A non-transitory storage medium, comprising computer- executable instructions, wherein 
the computer-executable instructions, when executed by a computer processor, are used for performing operations of:
when the internet of vehicles system comprises a first cell group and a second cell group, allocating power greater than or equal to a preset lowest power threshold to the first cell group and power greater than or equal to another preset lowest power threshold to the second cell group; 
wherein at least one of the first cell group and the second cell group comprises the -6-sidelink and an uplink, 
wherein the computer-executable instructions, when executed by a computer processor, are further used for performing operations of: 
in a same cell group, preferentially allocating power for a data transmission of the sidelink with a Quality of Service (QoS) attribute state being greater than or equal to a preset threshold;
wherein the computer-executable instructions, when executed by the computer processor, are further used for performing operations of: 
determining a channel type adopted by data to be transmitted, and allocating power for the data transmission according to a preconfigured first priority of the channel type; wherein the data to be transmitted comprises: data to be transmitted on the sidelink or data to be transmitted on the sidelink and an uplink; and 
for data of the same first priority of the channel type, allocating power for a corresponding data transmission according to a ProSe Per-Packet Priority (PPPP) or a Quality of Service (QoS) attribute of the data.

21. (Canceled)

Allowable Subject Matter
Claims 1-3,6,8-12,14-17,19, and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
This communications warrants no examiner’s reason for allowance, as applicant's reply and the examiner’s amendment make evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e).  Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471